AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                   Eastern District of Tennessee

                  United States of America                         )
                                V.                                 )
                                                                   )       Case No. 3:20-MJ-     /07]
             CHASE OWEN BUCHANAN                                   )
                                                                   )
                                                                   )
                           Defendant(s)


                                                     CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best ofmy knowledge and belief.
On or about the date(s) of                    March 27, 2020              in the county of                       Knox                                                               in the
        Eastern        District of          Tennessee          , the defendant(s) violated:

           Code Section                                                      Offense Description
21 U.S.C. § 84l(a)(l), 84l(a)(l)(A);           Possession with intent to distribute ffity grams or more ofmethamphetamine, a
                                               Schedule II controlled substance.




          This criminal complaint is based on these facts:
Please see the affidavit of FBI TFO Mark Webber which is attached hereto and fully incorporated herein.




          ~ Continued on the attached sheet.



                                                                          ~                        ,:::::~    ' .
                                                                                                                 '            1                           (       ,                        /




                                                                                       Mark Webber, Task Eorce Officer
                                                                                              Printed nan,~· a)1drtitle
                                                                                                        \                             (       '
                                                                                                                                                              i ' ',\                 .
                                                                                                                                                                                          ,·
                                                                                                                                                                                          \,'
                                                                                                            '    )    '               (       , I         '                    \       ! . ' !
                                                                                                                I)        1       ,                       (·;             •   1'        •I'      , )       I
Sworn to before me and signed in my presence.
                                                                                                            'R
                                                                                                             /),,' :- . ' ,,, ,:; ,:, -:
                                                                                                            •, {          ,               I           \       •       \       '.,     • , ,' '     '

                                                                                                                                                                                                       I

                                                                                                  /l
                                                                                                  ~
                                                                                                                     '/~~ .:·
                                                                                                                          I,
                                                                                                                              ~, ,,,,-):'.·~., I )·,,:'/
                                                                                                                                                  '))
Date:             05/20/2020                                                                                ~                                     )               ,, .        / ', • ) /
                                                                          --------Ju_d_g_e,-s~
                                                                                             ~ "'-
                                                                                               g,-1a-tut---l'"<                                               · . ;, ·' ·           J1'



City and state:                      Knoxville, Tennessee                       Debra C. Poplin, United States Magistrate Judge
                                                                                              Printed name and title




          Case 3:20-mj-01077-DCP Document 1 Filed 05/20/20 Page 1 of 4 PageID #: 1
                                        AFFIDAVIT

         Comes now your Affiant, Task Force Officer (TFO) Mark Webber, with the Federal

Bureau oflnvestigation (FBI) and the Knox County Sheriffs Office (KCSO),, first being

duly sworn, now deposes and says:

    1.          I am a Task Force Officer with the Federal Bureau Investigation

(hereinafter "FBI"). As such, I am "an investigator or officer charged by the Attorney

General with the duty of enforcing any of the criminal, seizure, or forfeiture provisions of

the laws of the United States," within the meaning of Section 3051(a) of Title 18, United

States Code; that is, an officer of the United states who is empowered by law to conduct

investigations of, execute warrants and to make arrests for offenses against the United

States and offenses enumerated in United States Code Title 18 and Title 21. I have been

employed as a law enforcement officer since 2000. I am cmTently a Lieutenant with the

Knox County Sheriff's Office and am currently assigned to the FBI Safe Streets Task

Force as a TFO. I have been a TFO for the past twelve years. I have received training

and conducted investigations involving illicit drugs and the distribution of illicit drugs in

violation of Title 21, United States Code, Sections 841, 843, 846 and others. I have

conducted investigations into various crimes that include bank robberies, Hobbs Act

robberies, kidnappings, criminal gang activities, and illegal narcotics trafficking. As a

result of those investigations and prosecutions, I have become familiar with the various

tendencies and techniques utilized by individuals unlawfully engaging in narcotics

trafficking.

The statements in this Affidavit are either known personally, or have been told to me

directly by law enforcement officers with the Knox County Sheriffs Office.



                                              1

Case 3:20-mj-01077-DCP Document 1 Filed 05/20/20 Page 2 of 4 PageID #: 2
 2.     Since this Affidavit is being submitted for the limited purpose of securing an arrest

 warrant for CHASE OWEN BUCHANAN ("BUCHANAN"), your Affiant has not

 included each and every fact known concerning this investigation. Your Affiant has set

 forth only the facts that are necessary to establish probable cause:

        On March 27, 2020, at approximately 7:37 p.m., two detectives, Detective Sharp

 and Detective Ballard with the Knox County Sheriffs Office were working off duty

 employment at 1826 Western Avenue, which is a Pilot Convenience Store. The Detectives

observed BUCHANAN inside the store.             BUCHANAN attempted to leave the store

without paying for merchandise. Detectives Sharp and Ballard approached BUCHANAN

to stop him. BUCHANAN immediately began physically resisting by kicking and pulling

away from the detectives. The two detectives were able to gain physical control of

BUCHANAN and took him into custody.

3.      As BUCHANAN was placed into custody, the detectives discovered a plastic

baggie of a white crystalline substance, which field tested positive as ice

methamphetamine. The total weight of the methamphetamine was two and half ounces (or

70.87 grams). BUCHANAN's hands were also covered in residue that matched the white

crystalline substance.     A search of BUCHANAN revealed the recovery of unpaid

merchandise from the store, a needle, approximately 0.3 grams of ice methamphetamine in

his wallet, $233 in U.S. Currency, and approximately 0.1 grams of suspected heroin.

BUCHANAN was observed on the store's surveillance cameras arriving in a silver Suzuki

sport utility vehicle and exiting the driver's seat.

4.      Detectives found out BUCHANAN driver's license is currently revoked.

BUCHANAN is on bond conditions from Hamblen County, Tennessee for a Domestic



                                               2

Case 3:20-mj-01077-DCP Document 1 Filed 05/20/20 Page 3 of 4 PageID #: 3
Assault involving a Ms. Katelin Almas and being under the influence of a drug. Detectives

 observed Ms. Almas in the store with BUCHANAN, which is a violation of

BUCHANAN's bond conditions. A records check also revealed BUCHANAN had an

active warrant for vandalism from Knox County, Tennessee and a wanant for a Failure to

Appear in Blount County, Tennessee. BUCHANAN was arrested and transported to the

Knox County Detention Facility.

5.     Based upon the above information, your Affiant has probable cause to believe that

Chase Owen Buchanan committed the offense of possession with intent to distribute of

fifty (50) grams of methamphetamine on or about March 27, 2020.

       The foregoing facts are true to the best of your Affiant's knowledge and belief.

       Fmiher your Affiant sayeth naught.


                                                  ~ ~~
                                                    TFO, FBI                 • I
                                                                           \''.          '
                                                                             I • '~
                                                                              \°    I   ,,'   \   • ,•
                                                                                                              \         '

Subscribed and sworn to before me, this 20th day of May, 2020.               '.·)                        J'           , ·


                                                       ;'\.    I     (!_ n ,;,;>(•'.(: ,'::_:.'. ,. •·j),                   I


                                                      ~
                                                    Honorable Debra C.
                                                    Magistrate Judge
                                                                       I
                                                                           ~ople
                                                                             ~ ~ ,1•'1'


                                                                                                                  I



                                                    United States District Court




                                            3

Case 3:20-mj-01077-DCP Document 1 Filed 05/20/20 Page 4 of 4 PageID #: 4
